Hodges, J.
1. Forfeiture of insurance under a fire-insurance policy, as a result of failure of the insured to furnish proofs of loss according to the terms of the contract, is not waived by the insurance company by having the loss investigated by an adjuster a few days after the fire; when the policy provides for such investigation and that the insurance company “shall not be held to have waived any provision or condition of this policy or any forfeiture thereof by any requirement, act, or proceeding on its part relating to the appraisal or any examination herein provided for.” See Phenix Insurance Co. v. Searles, 100 Ga. 97 (27 S. E. 779); Everett-Ridley-Ragan Co. v. Traders Ins. Co., 121 Ga. 228, 230 (48 S. E. 918, 104 Am. St. R. 99). .
2. There was no error in awarding a nonsuit. Judgment affirmed.